Case 2:21-cv-00805-SJF-SIL Document 15 Filed 03/04/21 Page 1 of 1 PageID #: 111

919 THIRD AVENUE, NEW YORK, NY 10022




                                                                       Michael W. Ross
March 4, 2021                                                          Tel +1 212 891 1600
                                                                       mross@jenner.com
VIA ECF

The Honorable Steven I. Locke
United States Magistrate Judge
U.S.D.C., Eastern District of New York
100 Federal Plaza, Courtroom 820
Central Islip, NY 11722

Re:       Mays v. Hain Celestial Group, Inc., Case No. 2:21-cv-805-SJF-SIL
          Letter Motion for Continuance of Deadline to File Responsive Pleading

Dear Judge Locke:

I represent Defendant The Hain Celestial Group, Inc. in the above-referenced action.

Pursuant to Section 2.B of this Court’s Individual Practice Rules, I write to request a 43-day
continuance of Hain Celestial’s deadline to file a responsive pleading from March 11, 2021 until
April 23, 2021. Hain Celestial seeks this extension so that it can have additional time to investigate
the factual allegations set forth in Plaintiff’s complaint and consider whether, and how, this lawsuit
should be coordinated with the numerous other lawsuits pending in federal courts around the
country concerning the alleged presence of heavy metals in certain of Hain Celestial’s baby foods.

This is Hain Celestial’s first request for an extension or adjournment of any kind, and the extension
will not affect any pending deadlines set by Court order. My colleagues have conferred with
counsel for Plaintiff, Gary Mason, who has confirmed that Plaintiff consents to the extension
sought herein.



                                                                Respectfully submitted,

                                                                /s/ Michael W. Ross       ____
                                                                    Michael W. Ross




CHICAGO    LONDON   LOS ANGELES    NEW YORK   W ASHINGTON, DC          WWW.JENNER.COM
